  Case 19-80511      Doc 87     Filed 11/20/19 Entered 11/20/19 11:14:01             Desc Main
                                  Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


IN RE:                                                     )
      SHAWN D. STAHLEY                                     )
                                                           ) Case No. 19-80511
                                                           )
              Debtor.                                      ) Chapter 13

                              MOTION TO DISMISS FOR
                         FAILURE TO MAKE PLAN PAYMENTS

       NOW COMES Marsha L. Combs-Skinner, Chapter 13 Standing Trustee for the Trustee’s

Motion to Dismiss for Failure to Make Plan Payments states to the Court as follows:

       1. Marsha L. Combs-Skinner is the duly appointed Trustee for the above captioned case.

       2. This Plan is not confirmed. Proposed Plan payments were to be in the amount of

$2,550.00.

       3. As of the date of the filing of this Motion, the Debtor has failed to make several

payments, as required under the Plan and now owe $7,650.00.

       WHEREFORE, Marsha L. Combs-Skinner, Chapter 13 Standing Trustee, prays that the

Court Grant the Trustee’s Motion to Dismiss Chapter 13 for Failure to Make Plan Payments.

                                             Respectfully Submitted,

                                             /s/Marsha L. Combs-Skinner
                                             Marsha L. Combs-Skinner,
                                             Chapter 13 Standing Trustee in Bankruptcy
                                             108 S. Broadway
                                             P.O. Box 349
                                             Newman, IL 61942
                                             Telephone: 217-837-9730
                                             E-Mail: Marsha@ch13cdil.com
  Case 19-80511      Doc 87     Filed 11/20/19 Entered 11/20/19 11:14:01           Desc Main
                                  Document     Page 2 of 2


                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a copy of the foregoing was served upon, Spencer
Lee Daniels, Attorney for the Debtor, and the United States Trustee, by electronic notification
through ECF on November 20, 2019, and I hereby certify that I have mailed by United States
Postal Service the document to the following non CM-ECF participants:
       Shawn D. Stahley
       28105 Allentown Road
       Tremont, IL 61568


                                                    By: /s/ Marsha L. Combs-Skinner
                                                            Marsha L. Combs-Skinner
                                                            Chapter 13 Standing Trustee
